Citation Nr: 1017563	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the right leg, status post vein ligation.

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1959. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.

The issue of entitlement to service connection for a heart 
disability was raised during the aforementioned hearing.  
This issue is referred to the RO for appropriate action.


REMAND

The Veteran's most recent VA compensation and pension 
examination was performed in May 2008.  In testimony before 
the undersigned VLJ in March 2010, the Veteran reported that 
his bilateral varicose vein disability has worsened since the 
last VA examination with symptoms to include persistent 
edema, discoloration, eczema, pain, stasis pigmentation, 
irritation, and cramping.  

In light of this evidence suggesting that the Veteran's 
disability has significantly increased in severity since the 
most recent VA examination, the Board has determined that the 
Veteran should be afforded another VA examination to 
determine the current degree of severity of his bilateral 
varicose vein disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's service-connected bilateral 
varicose vein disability during the 
period of this claim.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination in order to ascertain the 
current severity of the service-connected 
bilateral varicose vein disability.  The 
claims file must be made available to and 
reviewed by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



